. _ _ _ :' 21
1344 <Rev. 06/11> ease 2'19 C" 00217 %WILD&C(SWlenii%iszC)l/ng Page 1 Of

The ._lS 44 civil cover sheet and the information contained herein neither replace nor supli}lement the Hlin and service of pleadings or other papers as required b law, except as
provided by local_rules of court. This form, approved by the Judicial Conference of the nited States in eptember 1974, 's required for the use of the C erk of ourt for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS 0NNEXT FAGE 0F TH]S FURM.)

 

 

I. (a) PLAINTIFFS DEFENDANTS
ANDREA WHITEFIELD SETERUS INC.
(b) County of Residence of First Listed Plaintiff Philadelphia County OfReSidence OfFirSt USth Defendam

 

:X E ' _ _ 4 NT . . .
(L C P? IN US P[AI ”T CASES) (lN U.S. PLAINT]FF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAN'D INVOLVED.
(C) A¥tOmCyS (Fl`rm Name, Address, and Telephorie Numbed

Robext P. Cocco, P.C., Attomeys (ifKnown)
1500 Walnut St., Ste.900, Philadelphia, PA 19102
215-351-0200

 

 

II. BASIS OF JURISDICTION (P/ace an "X" in O/ie Box Only) III. CITIZENSH]P OF PRINCIPAL PARTIES (Place an "X" in One 130)cforP/aii1lijr
(For Diversily Case.r Only) and ()ne Box for Defendant)
D 1 U.S. Govemment 121 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govemment Not a Parly) Citizen of This State 121 1 13 1 Incorporated or Principal Place 5 4 13 4
of Business ln This State
132 U.S. Govemment Cl 4 Diversity Citizen of Another State [1 2 13 2 Incorporated and Principal Place 13 5 lZl 5
Defendant (lna'icate Citizen.Y/iip of I’arlies in [tem III) of Business fn Anotl\er State
Ci'tizen or Subject of a El 3 l:l 3 Foreign Nation 13 6 lj 6
Foreign Country

 

 

     

     

   

IV NATURE OF SUIT PI 'n One Box Only) Click here for ature of Suit Codc Descriptions.

  
  

    
 

 

 

         

  
 

    
    
   

¢RT t t t … ANK.RUPY[ W:HER" T "~
C| 110 Insurance PERSONAL lNJURY PERSONAL !NJURY D 625 Drug Related Seiz\ire [l 422 Appeal 28 USC 158 D 375 False Claims Act
D 120 Man`ne 51 310 Airplane 0 365 Personal Injury - ofProperty 21 USC 881 51 423 Withdrawal l:l 376 Qui Tam (31 USC
C| 130 Miller Act U 315 Airplanc Product ProductLiability D 690 Olher 28 USC 157 3729(a))
L'.l 140 Negotiable Instrument Liability D 367 Health Care/ Cl 400 State Reapponionment
U 150 Recovery of Overpayment 51 320 Assault, Libel & Pharmaceutical 8 'N" , _ ' D 410 Antitrust
& Enforcement ofJudgment Slander Personal Injury 820 Copyrig ns D 430 Banks and Banking
D 151 Medicare Act E 330 Federal Employers’ Product Liability G 830 Patent Cl 450 Commerce
Cl 152 Recovery of Defaulted Liabi`lity D 368 Asbestos Personal D 835 Patent - Abbreviated D 460 Deporration
Student Loans 13 340 Marine Injury Produc\ New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 5 345 Marine Product Liabili`ty D 840 'i`rademark Comipt Organizations
0 153 Reeovery ovae\'Dayment Liability PERSONALPROPERTY " ¥< t * ’V ¢ + l" ` :~»E ~ t Cl 480 Consuiner Credit
of Veterans Benetits [1 350 Mo¢or Veliicle D 370 Otlier Fraud U 710 Fair Labor Stanclards 13 861 HIA (13951`1) Cl 490 Cable/Sat TV
Cl 160 Stockholders’ Suits U 355 Motor Veliicle 0 371 Truth in Lending Act EJ 862 Black Lung (923) D 850 Securin'es/Commodities/
D 190 Other Contract Product Liability Cl 380 Other Personal 0 720 Labor/Management l`J 863 DIWC/DIWW (405(g)) Excliarige
U 195 Contract Product Liability G 360 Other Personal Property Damage Re1ations D 864 SSID Title XVl D 890 Other Statutory Actions
U 196 Franchise Injury Cl 385 Propeity Damage D 740 Railway Labor Act l'_'l 865 RSI (405(g)) D 891 Agricultiiral Acts
13 362 Personal Injury - Product Liability |:l 75 1 Family and Medical Cl 893 Envi`ronmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information

      
 

         
   

    
 

 
    

   

Act

  
 

READPROPERT CIV~ILY"RIGHT PRISONERPETlTIO ` Cl 790 Other Labor l_.itigation ,EDERA`L§TAX€SU!TS
Cl 870 'I`axes (U.S. Plainti`

  

    

 

 

 

 

 

Cl 210 Land Condemnatio D 440 Other Civil Rights Habeas Corpus: D 791 Employee Reti'rement D 896 Arbitrat\'on
lJ 220 Foreclosure D 441 Voting D 463 Alieri Detainee lncome Security Act or Defendant) U 899 Administrative Procedure
U 230 Rent Lease & Ejectment Cl 442 Eiriploymenl D 510 Mo\ions to Vacate |J 871 IRS_-Third Party Act/Review or Appeal of
U 240 Torts to Land lJ 443 Housi`ng/ Sentence 26 USC 7609 Agency Decision
D 245 Tort Produet Liabi`lity Accoinmodations D 530 General U 950 Constitutionality of
£J 290 All Otl\er Real Property lJ 445 Amer. w/Disabilities - C| 535 Death Pcnalty State Statutes
Employment Olher: D 462 Naturalization Application
CJ 446 Amer. w/Disabilities - D 540 Mandamus & Other 0 465 Other lmmigration
Other Cl 550 Civil Rights Aclions
D 448 Education El 555 Prison Condition
D 560 Civi'l Detainee -
Condilions of
Conf`inement
V. ORIGIN (Place an "X" in One Bo,\' On/y)
121 1 Original Cl 2 Removed from Cl 3 Remanded from 0 4 Reinstated or ll 5 Transferred from Cl 6 Multidistrict D 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(Sp€€if)') Transfer Direct File

 

Cil€ the U.S. Civil Statufe under Which you are filing (Do riot cite jurisdictional statules unless diversi!y)l 1 5 U.S.C.§227 €t S€q.

 

VI. CAUSE OF ACTION

Brief description of cause: inaccurate credit reporting dispute

 

 

 

 

 

 

 

VH. REQUESTED IN 121 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMANI): izi Yes nNo
VIII. RELATED CASE(S) S 4 _ _
IF ANY ( ee '"`mc"o"s)' JUDGi-: DoCKET NUMBER
DATE / / /// SIGNATURE OF A‘ITWF CORD
/1 1 // /Zj'-”'
FOR OFFlCE USE ONLY y

RECEIPT # AMOUNT APPLYING IFP JUDGE M.AG. JUDGE

ease 2:19-Cv-00217-ainE marianas amelia/aa rage 2 Of 21

FOR THE EASTERN DlSTRlCT OF PENNSYLVAN|A

CASE MANAGEMENT TRACK DES|GNATION FORlVi

ANDREA wHiTEFIELI) ; civiLAcTioN
V. .
SETERUS!NC. NO_

|n accordance with the Civil justice Expense and De|ay Reduction Plan of this court, counsel for plaintiff shall complete
a Case l\/lanagement Track Designation Form in all civil cases at the time of filing the complaint and serve a copy on all
defendants. (See § 1:03 of the plan set forth on the reverse side of this form.) in the event that a defendant does not
agree with the plaintiff regarding said designation, that defendant shali, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a case management track designation form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLCW|NG CASE MANAGEMENT TRACKS:

(a) Habeas Corpus »~ Cases brought under 28 U.S.C. §2241
through §2255. ( )

(b) Social Security -- Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration -- Cases required to be designated for
arbitration under Local Civil Ru|e 8. ( )

(d) Asbestos -- Cases involving claims for personal
injury or property damage from exposure to asbestos ( )

(e) Speciai i\/lanagement -- Cases that do not fall into
tracks (a) through (d) that are commonly referred to
as complex and that need special or intense management
by the court. (See reverse side of this form for a
detailed explanation of special management cases.) ( X )

(f) Standard N|anagement -- Cases that do not fall into any
one of the other tracks. ( )

/ //J“%Z ,;iiji'Z/LL,`

(Date) Attorney-at-|aw

    

ROBERT P. COCCO, ESQ.
Attorney for Plaintiff

Case 2:19-cv-00217-CI\/|R Document 1 Filed 01/15/19 Page 3 of 21

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel oi'p)'o se plaintiff to indicate the category of the case for the purpose of assignment lo the appropriate calendar)
Address Ofplaintiff; 5138 Kershaw St., Phi|ade|phia, PA 19131

 

Address OfDefendant: C/O CT Corporation System, 116 Pine St., Ste. 320, Harrisburg, PA 17101

 

5138 Kershaw St., Phi|ade|phia, PA 19131

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IFANY:

n/a

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No.
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |:' No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes |:| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes |j No
case filed by the same individual?

I certify that, to my knowledge, the within case I:l is / E] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 01/15/2019 /f///i§/MM 61907

Atlarney-at-Law /Pro Se Plainli_`# Atlorney I.D. # (i'fappli`cable)

 

 

CIVIL: (Place a \/ in one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
I:l 1. Indemnity Contract, Ma.rine Contract, and All Other Contracts m l. Insurance Contract and Other Contracts
m 2. FELA m 2. Airplane Personal Injury
l:l 3. Jones Act-Personal Injury m 3. Assault, Defamation
|:l 4. Antitrust [:| 4. Marine Personal Injury

5. Patent m 5 . Motor Vehicle Personal Injury
E 6. Labor-Management Relations |:| 6. Other Personal Injury (Please specijy):
l:l 7. Civil Rights |:| 7. Products Liability
E| 8 . Habeas Corpus |:] 8. Products Liability _ Asbestos
§ 9. Securities Act(s) Cases m 9. All other Diversity Cases

10. Social Security Review Cases 1 (Please specijj'):
11. All other Federal Question Cases

(Please speciij.‘ FC RA

 

 

 

 

ARBITRATION CERTIFICATION
(Tlie effect of this certification is to remove the case ji'om eligibilil)’for arbitration.)

L ROBERT cocoo

, counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of 3150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

//7 ,
DATE: 01/15/2019 _ M 61907

Atlorney-at-Law /Pro Se Plainti'j” Attorney I.D. # (i`fapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2013)

 

Case 2:19-cv-00217-CI\/|R Document 1 Filed 01/15/19 Page 4 of 21

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

ANDREA WHITEFIELD,
Plaintiff, CIVIL ACTION
v. NO.
SETERUS INC.
Defendant.
JURY TRIAL DEMANDED

 

 

COMPLAINT - CLASS ACTION
I. INTRODUCTION

l. Plaintiff brings this class action against Defendant Seterus lnc. (“Seterus”) to
obtain relief for herself and the class she proposes to represent for improper debt collection
practices of Seterus.

2. Plaintiff’s claims involve Seterus’ breach of standard and uniform mortgage
contracts and its unjust enrichment by imposing and collecting sums it is not entitled to collect
and thereby enriching itself to the wrongful detriment of the Plaintiff and the putative class
members

3. SETERUS was previously sued and subject to private attorney general
enforcement actions for adding unauthorized fees to mortgage borrower accounts and based upon
these prior suits it has actual knowledge and appreciation that its practices described herein are
unfair, deceptive, or otherwise unjustified but has acted contrary to that knowledge See e.g.
Trunzo v. Phelan Hallinan and Schmieg, LLP, Case no. 2111-cv-01124 (U.S.D.C. Ed. PA); In re

Cawood, 577 B.R. 538 (Bankr. E.D. Tenn. 2017).

 

Case 2:19-cv-00217-CI\/|R Document 1 Filed 01/15/19 Page 5 of 21

II. JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C.A. § 1331 since certain of the
claims asserted herein arise under the laws of the United States. Further, the Court may elect to
retain supplemental jurisdiction over the state law claims pursuant to 28 U.S.C.A. § 1367 since
those claims are so related to the federal claims asserted herein that they form part of the same
case and controversy.

5. Venue is appropriate in this Court pursuant to 28 U.S.C.A. § 1391 because a
substantial portion of the events or omissions giving rise to the claims before the Court occurred
in this District.

III. PARTIES

6. Andrea Whitefield is a natural person, who resides at 5138 Kershaw St.,
Philadelphia, PA 19131 (“the Property”).

7. Defendant SETERUS INC. (“SETERUS”) is a wholly~owned subsidiary of
Kyanite Services, Inc., which is a wholly owned subsidiary of Pixel Acquisition Corp., which is,
in turn, Wholly owned by International Business Machines Corporation (NYSE: IBM)
SETERUS’ headquarters is in North Carolina, with an agent for service of civil process being CT
Corporation System, 116 Pine St., Ste. 320, Harrisburg, PA 17101. SETERUS is servicer of
plaintiffs loan since June 2015 When it purchased the servicing rights for plaintiffs loan on or
before June 2015.

8. SETERUS is also a furnisher of information as contemplated by FCRA section
1681s-2(a) & (b), that regularly and in the ordinary course of business furnishes information to
one or more consumer reporting agencies about consumer transactions or experiences with any

COHSUITI€I`.

Case 2:19-cv-00217-CI\/|R Document 1 Filed 01/15/19 Page 6 of 21

IV. FACTS

9. Plaintiff purchased the Property on 5138 North Kershaw, Philadelphia, PA
(19131)(“Property”) for investment purposes and has occupied it as her residence since April
2016.

10. On or about April 3, 2008 Plaintiff borrowed the sum of $60,000 from Bank of
America, NA in the form of a mortgage Note (“Loan”) that was secured by a Deed of Trust
secured on the Property. Pursuant to the terms of the note, Plaintiff Would be in default on the
Loan if she “d[id] not pay the hall amount of each monthly payment on the date it was due.”
However, Plaintiff was permitted a grace period of 15 days from the Loan’s monthly due date
before any late fee was imposed upon her.

11. On or about July 2015, plaintiff filed a chapter 13 bankruptcy petition in the
United States Eastern District, Docket No. 15-15164, for among other financial reasons, to pay
arrears then due on her mortgage loan.

12. On February 24, 2016 the United States Bankruptcy Court for the Eastern District
of Pennsylvania confirmed Plaintiff s reorganization plan. '

13. At all times since acquiring the servicing rights to Plaintiff s loan SETERUS was
collecting and attempting to collect on behalf of another_i.e. Fannie Mae.

14. On or about January 16, 2016, SETERUS filed a proof of claim in plaintiffs
bankruptcy and represented to the Bankruptcy Court that plaintiff owed the sum of $2,l4l.64 for
arrears on the account due for April through July 2015 (“the debt”) which plaintiff committed to
pay through her chapter 13 plan.

l5. On or about February 2016, SETERUS through a third party contractor changed

the locks on the property without the right to do so and based on the inaccurate factual premise

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 7 of 21

declared by SETERUS that the property had been abandoned when in fact it was under
renovation for plaintiffs anticipated occupancy of same and SETERUS was aware of these facts.

16. Plaintiff re-occupied the property as her residence in April 2016.

17. From March through August 2016, plaintiff on her own accord and through her
bankruptcy counsel repeatedly disputed SETERUS’ requests for permission to preserve the
property insofar as plaintiffs occupancy and payment of post-petition mortgage payments
rendered such preservation unnecessary.

18. On or about July 2016, SETERUS filed a motion for relief from stay falsely
alleging unpaid post-petition mortgage installments from April l, 2016, through June 8, 2016 in
the amount of$1,918.12.

19. The Motion for Relief was granted for the mistaken lack of a filed response to the
Motion despite the fact that Plaintiff paid all post-petition payments from August 2015 to the

present and Seterus had retained all those payments as demonstrated in the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Plaintiff’s Post Petition Mortgage Payments to SETERUS by Plaintiff That
SETERUS Has Retained on Beha|f of Fannie Mae Re|ated to Plaintiff's Loan
Payment Month Amount Due on Date Plaintiff Sum Tendered by

Plaintiff’s Loan Tendered Payment Plaintiff
August 2015 479.53 8/21/15 479.53
September 2015 442.81 9/4/15 442.81
October 2015 479.53 10/13/15 479.53
November 2015 479.53 11/17/15 479.53
December 2015 479.53 12/21/15 479.53
January 2016 479.53 1/15/16 479.53
February 2016 479.53 2/16/16 479.53
March 2016 479.53 3/21/16 479.53
April 2016 479.53 4/15/16 479.53
May 2016 479.53 5/10/16 479.53
June 2016 479.53 6/5/16 479.53
July 2016 479.53 7/25/16 479.53
August 2016 479.53 8/8/16 ~ 479.53
September 2016 479.53 9/12/16 479.53
October 2016 479.53 10/7/16 479.53

 

 

 

 

 

 

_4-

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 8 of 21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Plaintiff's Post Petition Mortgage Payments to SETERUS by Plaintiff That
SETERUS Has Retained on Behalf of Fannie Mae Re|ated to Plaintiff's Loan
Payment Month Amount Due on Date Plaintiff Sum Tendered by

Plaintiff's Loan Tendered Payment Plaintiff
November 2016 479.53 11/4/16 479.53
December 2016 479.53 12/5/16 479.53
January 2017 479.53 1/12/17 479.53
February 2017 479.53 2/16/17 479.53
March 2017 479.53 3/9/17 479.53
April 2017 479.53 4/3/17 479.53
May 2017 479.53 5/9/17 479.53
June 2017 479.53 6/12/17 479.53
July 2017 479‘53 7/11/17 479.53
August 2017 479.53 8/14/17 479.53
September 2017 479.53 9/11/17 479.53
October 2017 479.53 10/10/17 479.53
November 2017 479.53 11/07/17 479.53
December 2017 479.53 12/5/17 479.53
January 2018 479.53 1/3/18 479.53
February 2018 479.53 2/5/18 479.53
March 2018 479.53 3/6/18 479.53
April 2018 479.53 4/2/18 479.53
May 2018 479.53 5/2/18 479.53
June 2018 479.53 6/3/18 479.53
Ju|y 2018 479.53 7/4/18 479.53
August 2018 479.53 \ 8/1/18 479.53
September 2018 479.53 9/1/18 479.53
October 2018 479.53 10/3/18 479.53

 

 

 

 

 

 

20. On or about November 2017, SETERUS sent plaintiff a pre-Foreclosure Notice
inaccurately and without the right to do so which claimed Plaintiff owed $2,381 for unpaid post-
petition mortgage installments from September through October 2017 plus 8855 and 8405
property inspection and preservation costs and late charges

21. Because she did not owe SETERUS any sums it represented to her in that notice
and the collection attempt was in error, in December 2017, plaintiff sent SETERUS a Request

for lnformation (“RFI”) pursuant to RESPA requesting:

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 9 of 21

3)
b)

C)

A payoff as of January 2, 2018;
A complete payment history from January 2015 to the present;

An explanation of $855 Property Preservation Costs and $405 Property
Inspection Costs.

22. On or about February 23, 2018, SETERUS responded to Plaintiffs RFI and

misstated and misrepresented the following:

21)

b)

d)

“. . .no payments were applied to the loan in April and May 2015 and the loan
became two months delinquent as a result. When the loan transferred to
Seterus on June 1, 2015 the loan remained two months delinquent for the
April 1, 2017 contractual installment. Subsequent installments have been
satisfied two months delinquent since that time.”

“Property Inspections are ordered when a loan is more than 45 days
delinquent, and every 30 days if the delinquency continues These were drive_
by inspections to see if the property was occupied and in good repair. The fee
for this service was billed to Seterus by an outside contractor and then passed
along to you as a condition of the signed Mortgage securing the loan.”

“Due to the rolling contractual delinquency of the loan, Bank of America and
Seterus exercised its right under the terms of the signed Mortgage to protect
the loan owner's interest in the property and inspections were ordered. A
property inspection fee of $l5.00 was assessed to the account by Bank of
America and transferred to Seterus unsatisfied Additional property
inspection and preservation fees totaling $l,305.00 were assessed to the loan
by Seterus from June 2015 through February 2018.”

“Upon completion of a property inspection, we were advised that the property
appeared to be vacant. As a result, a request to secure the property was
entered. As part of securing the property, the locks on the property were
changed and landscaping was completed on July 18, 2015. The total amount
of preservation and late fees open on the account assessed by Bank of
America ($15.00) and Seterus ($1,446.14) are $1,461.14. However, after
further review, it has been determined that preservation fees in the amount of
$250.00 are not valid and they have been removed from the account, leaving
an open preservation and late fee balance in the amount of $1,201.14.”

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 10 of 21

23. On or about January 3, 2018, SETERUS sent plaintiff a collection letter
inaccurately alleging unitemized arrears of $2,779. These unitemized arrears were in fact not
due and owing as demonstrated supra.

24. On or about January 3, 2018, SETERUS sent plaintiff a collection letter
inaccurately alleging unitemized arrears of $2,381. These unitemized arrears were in fact not
due and owing as demonstrated supra.

25. In April 2018, plaintiff sent SETERUS a follow up Request for Inforrnation
(“RFI”) requesting complete invoices documenting the alleged $1,260 due for inspection and
preservation costs.

26. Despite receiving additional documentation responsive to her April RFI, Plaintiff
to date has received documentation of only $540 inspection and preservation costs billed to
plaintiffs loan account from June 2015 through February 2018 for inspection/preservation fees.
SETERUS has concealed from her any support for its February 23, 2018 suggestion that she
owed it another $801 in property inspection fees.

27. On or about May 2018, SETERUS sent plaintiff a pre-Foreclosure Notice
inaccurately alleging $2,474 due consisting of unpaid post-petition mortgage installments from
February through April 2018 plus $595 and $480 property inspection and preservation costs and
late charges.

28. In June 2018, plaintiff sent SETERUS a Notice of Error (“NOE”) and second
follow up Request for Information letter under RESPA requesting:

a) Correction of any arrears because the alleged April and May 2015 arrears was
included in and paid to SETERUS pursuant to its Proof of Claim and the
Chapter 13 plan payments

b) Cease and desist from default collection notices accordingly.

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 11 of 21

c) Correction of the excessive aforesaid property inspection and property
preservation/maintenance fees because there was no factual basis for
SETERUS to believe the property was vacant and/or not in good condition
due to repeated notices from plaintiff and her bankruptcy counsel from March
2016 through April 2017 that she was occupying the property rather than
refunding only $260.00 as “not valid” without explanation

29. Pursuant to paragraph 9 of the Mortgage, SETERUS is only entitled to charge
plaintiffs loan account for funds to protect and assess the value of the property if there is:

a) A breach of the covenants and agreements in the Note and Mortgage,

b) A legal proceeding involving the property that may significantly affect the
SETERUS and the loan owner’s interests in the property, or

c) Abandonment of the property

30. None of the foregoing pretexts for SETERUS’ contractual assessment of the
aforesaid property inspection fees and appraisal charge existed before or after SETERUS’
assessment existed. SETERUS therefore, had no bona fide or contractual basis to assess
plaintiff s loan account for property inspection fees.

31. SETERUS never responded or took corrective action in response to plaintiffs
June, 2018 NOE.

32. SETERUS continues to assess the inspection fees and appraisal fees to Plaintiff
without the right to do so since she has not (i) breached the covenants and agreements in the
Note and Mortgage; (ii) there is no legal proceeding involving the property that may significantly
affect the SETERUS and the loan owner’s interests in the property, or (iii) the plaintiff has not

abandoned the property These assessed sums are damages and losses wrongly incurred by the

Plaintiff

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 12 of 21

33. On or about November 14, 2018, plaintiff sent to Defendants a certified letter
dispute with attachments disputing reporting of the debt alleged by Seterus for delinquent loan
payments and loan fees and charges as described previously herein.

34. Defendants have failed to respond to plaintiffs dispute.

35. Plaintiff has suffered severe emotional distress and anxiety as a result of
SETERUS’s inaccurate accounting of her loan, wrongful collection demands, and refusal to
correct its accounting errors placing plaintiff in imminent fear of foreclosure for years inducing
worry, anxiety, frustration, and nervousness

V. CLASS ALLEGATIONS
36. This action is properly brought on behalf of two classes, pursuant to Fed. R.

Civ.P. 23(a) and 23(b). Named Plaintiff proposes the Inspection Class be defined as follows:

Those persons in the Commonwealth of Pennsylvania for whom
SETERUS has acted as a mortgage servicer on behalf of another,
including Fannie Mae, within the three (3) years before the
commencement of this action, and SETERUS has charged their mortgage
accounts with property inspection fees and costs but (i) there had been no
breach of the covenants and agreements in the Note and Mortgage entered
into by the person and the person was were current on his/her mortgage
accounts; (ii) there was no legal proceeding involving the person’s
property that affected SETERUS’ and the loan owner’s interests in the
property, or (iii) the property was not abandoned

37. The members of the Inspection Class are capable of being identified without
difficult managerial or administrative problems SETERUS maintains electronic records that
tracks information about borrowers, their loans and any correspondence sent to borrowers so it is
able to identify particular categories of borrowers from its electronic systems Fannie Mae also
requires SETERUS (and SETERUS utilizes) standard forms and procedures related to the payoff

statements sent to borrowers

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 13 of 21

38. The Inspection Class members are sufficiently numerous that individual joinder
of all members is impractical According to public records, SETERUS is the servicer for
thousands of mortgage loans, including loans owned by Fannie Mae, throughout the United
States and Pennsylvania in the last three years preceding the commencement of this action.

39. There are questions of law and fact common to the Inspection Class which
predominate over any questions affecting only individual members of the Inspection Class and,
in fact, the wrongs alleged against SETERUS by the Inspection Class members and the
remedies sought by Inspection Class members against SETERUS are identical, the only
difference being the exact monetary sum to which each Inspection Class member is entitled to
receive from SETERUS.

40. The common issues related to the Inspection Class members include, but are
certainly not limited to:

i. Whether SETERUS is entitled to demand property preservation and/or inspection
fees on the mortgage accounts of the Inspection Class when the Named Plaintiff
and Inspection Class Members had not (i) breached the covenants and
agreements in the Note and Mortgage and were current on their mortgage
accounts; (ii) there was no legal proceeding involving the property that may
significantly affect the SETERUS and the loan owner’s interests in the property,
or (iii) the property was not abandoned by the Named Plaintiff and Inspection
Class members;

ii. Whether SETERUS threatened or took actions against the Inspection Class
members, including actions under the color of law or which were otherwise unfair

and deceptive, that it had no legal or equitable right to take;

_1()_

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 14 of 21

iii. Whether SETERUS acted unfairly and deceptive in regards to the Inspection
Class members by knowingly misrepresenting that it was entitled to assess
property preservation fees against the mortgage accounts of the of the Inspection
Class members even when (i) there had been no breach of the covenants and
agreements in the Note and Mortgage and the Named Plaintiff and lnspection
Class members were current on their mortgage accounts; (ii) there was no legal
proceeding involving the property that may significantly affect the SETERUS and
the loan owner’s interests in the property, or (iii) the property was not abandoned
by the Named Plaintiff and Inspection Class members;

iv. Whether SETERUS merely booked entries related to unauthorized inspection fees
in favor of itself which do not actually represent actual payments or liabilities
from the Named Plaintiff and Inspection Class members;

v. What is the sum of fees and charges collected by SETERUS from the Named
Plaintiff and Inspection Class members during the class period before the
commencement of this action; and

vi. Whether SETERUS profited from the assessment of improper inspection fees
against the accounts of the Named Plaintiff and the Inspection Class members
and what sum of profits it realized.

41. Named Plaintiff’s legal and equitable claims are typical and the same or identical
for each of the member of the Inspection Class and will be based on the same legal and factual

theories identified supra

-11_

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 15 of 21

42. SETERUS’ defenses (which defenses are denied) would be typical and the same
or identical for each of the member of the Inspection Class and will be based on the same legal
and factual theories

43. The Named Plaintiff will also fairly and adequately represent and protect the
interests of the Inspection Class members Named Plaintiff has retained counsel experienced in
consumer class actions including actions involving unlawful collection and mortgage servicing
practices Named Plaintiff does not have any interests which might cause her not to vigorously
prosecute this action or are otherwise adverse to the interests of the members of the Inspection
Class.

44. Certification of the Inspection Class under Fed. R. Civ.P. 23(a) and 23(b) for the
injunctive and declaratory relief sought and for the damages claims in that common questions
predominate over any individual questions and a class action is superior for the fair and efficient
adjudication of this controversy A class action will cause an orderly and expeditious
administration of claims by the Inspection Class members, and economies of time, effort and
expenses will be fostered and uniformity of decisions will be insured.

45. The only individual questions concern the identification of the Inspection Class
members who are entitled to any sums and profits that SETERUS is ordered to disgorge as the
fruit of its unlawful activities or share in any statutory and actual damages permitted by law
against SETERUS. This information can be determined by a ministerial examination of the
Defendants’ business records or other sources, which are admissible as an exception to the
hearsay rule and as a statement by a party

46. Plaintiffs claims are typical of the claims of the Inspection Class members

_12.

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 16 of 21

47. Plaintiff will fairly and adequately protect the interests of all Inspection Class
members in the prosecution of this action. The Named Plaintiff is similarly situated with, and has
suffered similar injuries as, the members of the Inspection Class she seeks to represent The
Named Plaintiff (i) feels that she has been wronged, (ii) wishes to obtain redress of the Wrong,
and (iii) wants Defendant stopped from enriching themselves from illegal fees or otherwise
perpetrating similar wrongs on others.

48. The Inspection Class members have suffered damages, losses, and harm similar
those sustained by the Named Plaintiff and described above.

VI. CAUSES OF ACTION

COUNT I - FAIR CREDIT REPORTING ACT
(Plaintiff v. SETERUS)

49. All paragraphs above are re-alleged as though fully set forth herein.

50. At all times material herein, Plaintiff is a consumer as that term is defined by 15
U.S.C. §l68la(c).

51. SETERUS reported negative, misleading, and derogatory information to the credit
bureaus by reporting the debt as charged off rather than current, as four separate loans rather than
two, and failed to report completely payments made by plaintiff towards the debt.

52. Plaintiff has repeatedly contacted SETERUS, both directly and through disputes
to the Agencies, to dispute the information furnished to the credit bureaus, requesting that the
false, negative and derogatory credit reporting be removed.

53. SETERUS, instead of correcting the inaccurate reporting, re-verified it.

54. SETERUS is still reporting false and inaccurate information as of the date of this
complaint

55. At all times relevant hereto, SETERUS knew or should have known that it was

-13.

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 17 of 21

reporting false, inaccurate, and derogatory information about plaintiff

56. Pursuant to 15 U.S.C. §1681s-2(b), a furnisher of information has a duty upon
notice of dispute to conduct a proper investigation with respect to the disputed information and
report the results of the investigation to the consumer reporting agency

57. SETERUS failed to conduct a reasonable and adequate investigation 0r
reinvestigation.

58. SETERUS has willfully and/or negligently failed and refused to remove the
inaccurate credit information, but instead is misusing the credit reporting system as a club to
coerce payment of a debt not lawfully due or owing.

59. SETERUS has violated the Fair Credit Reporting Act by Willfiilly and/or
negligently failing to comply with the requirements imposed under 15 U.S.C. §l681$-2(b),
including the failure to fully and properly investigate plaintiffs dispute and by failing to
correctly report to each of the credit bureaus

60. As a result of SETERUS’s willful, wanton, reckless, and/or negligent action,
plaintiff has been damaged.

61. Plaintiff has suffered mental and emotional distress, worry, humiliation,
embarrassment and damage to reputation as a result of said defendant's actions

62. Plaintiff has suffered pecuniary loss, suffered credit damages and expended
significant time and effort trying to correct his credit report.

COUNT II - BREACH OF CONTRACT - CLASS CLAIM
(Plaintiff on behalf of the INSPECTION FEES CLASS)

63. Plaintiff incorporates all prior paragraphs herein.

_14.

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 18 of 21

64. Defendant have materially breached the terms of the Named Plaintiff s and
Inspection Class member’s notes and mortgages (and deeds of trusts) by charging inspection
costs and fees against the mortgage accounts of the Named Plaintiffs and lnspection Class
member’s loan accounts when (i) there had been no breach of the covenants and agreements in
the Note and Mortgage entered into by the person and the person was were current on his/her
mortgage accounts; (ii) there was no legal proceeding involving the person’s property that
affected SETERUS’ interests in the property, or (iii) the property Was not abandoned

65. Plaintiffs have suffered damages as a result of the Defendant’s breach of contract
in the form of sums now claimed due an collected from them by the Defendant related to
unauthorized inspection fees and costs

COUNT III - UNJUST ENRICHMENT - CLASS CLAIM
(Plaintiff on behalf of the INSPECTION FEES CLASS Only)

66. Plaintiff incorporates all prior paragraphs herein.

67. Defendant SETERUS was not entitled to receive any benefit (including profits) or
payments from the Named Plaintiff and Inspection Fees Class members as a result of any so-
called property inspection fees or preservation fees assessed the accounts of the Named Plaintiff
and the Inspection Fees Class members

68. At all times relevant and material to this action in the four (4) years before the
commencement of this action, SETERUS has known or should have known that is was not
permitted to claim it was entitled to access or collect inspection fees from the Named Plaintiff
and the Inspection Fees Class members’ mortgage accounts since (i) there had been no breach
of the covenants and agreements in the Note and Mortgage entered into by the Plaintiff and the
lnspection Fees Class members since they were current on his/her mortgage accounts; (ii) there

was no legal proceeding involving the person’s property that affected SETERUS’ or the

_15_

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 19 of 21

mortgage loan owners’ interests in the related properties, or (iii) the related properties were not
abandoned

69. Due to its knowledge, as described above, SETERUS had an appreciation that it
was not entitled to receive the benefits it was collecting from the Named Plaintiff and Inspection
Fees Class members that flow from the property inspection fees it assessed on their accounts

70. The acceptance and retention by SETERUS of any sums received as a result of
the illegal property inspection fees charged by it against the Named Plaintiff s and Inspection
Fees Class member accounts under such circumstances is inequitable since SETERUS did not
have the legal right to even demand or collect such payments in the first instance in the manner it
sought to collect them~this conclusion is just and proper even though SETERUS might have
otherwise collected the alleged fees from another but not the borrower.

71. The amounts accepted and charged by SETERUS from the Named Plaintiff and
the Inspection Fees Class members are liquidated amounts

72. As a result of SETERUS’ collection of improper inspection fees from the Named
Plaintiff and the Inspection Fees Class members not lawfully due, SETERUS has been unjustly
enriched. l

JURY DEMAND
Plaintiff demands trial by jury
PRAYER FOR DAMAGES

Plaintiff respectfully prays that judgment be entered against the Defendants for the
following:

A. For Named Plaintiff,

B. For Named Plaintiff, Inspection Class Members Members against both Defendants:

-16_

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 20 of 21

1. Certify this case as a class action with the Named Plaintiff as class

representative and her attorneys as class counsel on behalf of the Inspection

Class members described herein;

2. Grant a money judgment in favor of the Named Plaintiff and the Inspection

Class members for the Defendant’s breach of contract, the amount sought on

behalf of the class is in excess of $75,000.00;

3. Grant a further money judgment in favor of the Named Plaintiff and the

Inspection Class members in an amount in excess of $75,000.00 for

restitutionary damages to prevent SETERUS’ unjust enrichment pursuant to

Umbelina v. Adams, 34 A.3d 151, 161 (2011);
4. Award reasonable attorney’s fees, litigation expenses and costs; and
5. Provide such other or further relief as the Court deems appropriate

C. F or plaintiff individually under the FCRA:

1. Pursuant to 15 U.S.C. § 1681n(a) (1) (A), award actual damages, or not less

than $100 and not more than $l,000 for the impermissible access of his credit

report, whichever is greater;

2. Pursuant to 15 U.S.C. § 1681n(a) (2), award such punitive damages as the

Court deems appropriate;

3. Pursuant to 15 U.S.C. § 1681n(a) (3), award costs of the action and reasonable

attorney fees; and

4. Grant such other and further relief as the court deems just and proper.

_17_

Case 2:19-cv-OO217-C|\/|R Document 1 Filed 01/15/19 Page 21 of 21

Dated: January l5, 2019 M

Robert P. Cocco, P.C.
Attorney for Plaintiff

By: Robert P. Cocco, Esquire
Pa. ld. No. 61907

1500 Walnut Street, Suite 900
Philadelphia, PA 19102

(215) 351-0200

I`COCCO§ @I`Cl'l. COII'I

Attorney for Plaintiff

_13_

